DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2017/0051449 A1) in view of Hamblin (EP 2455538 A1).
 	Nam et al. disclose a dryer comprising: a cabinet 10 comprising a front panel 11; a door 15 coupled to the front panel 11 (Fig. 2); a base 16 disposed on a lower portion of the cabinet 10 (Fig. 4, paragraph [0036]); a condensate water tray 55a disposed on the base 16 (Fig. 6) and configured to receive water (paragraph [0054]); a water tank 80 configured to be withdrawn forward of the front panel 11 (Fig. 2) and configured to store water received in the condensate water tray 55a (paragraph [0053]); wherein the water tank 80 comprises: a front surface part (Figs. 2, 6) disposed vertically below the front panel of the cabinet; a top surface part that extends rearward from an upper portion of the front surface part (Fig. 6), the top surface part defining a water tank inlet 81; and a side surface part that extends rearward from each of both sides of the front surface part (Fig. 6); a pump 84 disposed at a rear side of the condensate water tray 55a (Figs. 4, 6); and a condensate water tube 86, 101, 105 that is connected to the pump 84 and that extends forward toward the water tank 80 (Fig. 4, paragraphs [0056], [0066], [0068]);  a water tank case 70 (Fig. 9) that defines a front opening configured to receive the water tank 80 therethrough, the water tank case 70 comprising a tube coupling part 103 that is coupled to the condensate water tube 101 and that is disposed vertically below or above the inlet 81;  a left-right width of the front surface part of the water tank 80 is greater than a front-rear length of the side surface part (Fig. 6); a fan 61 configured to generate an air flow from a suction-side of the fan toward a discharge-side of the fan; an evaporator 54 disposed at the suction-side of the fan 61; and a condenser 52 disposed at an outlet-side of the evaporator facing the discharge-side of the fan 61 (Fig. 4). However, Nam et al do not disclose a cap configured to couple to the water tank and the top surface part of the water tank defining a water tank inlet configured to be coupled to 


. 

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schroppel et al. (EP 2105452A) disclose a dryer comprising a water tank for condensed water including a cap 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY